Citation Nr: 9903050	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This case originally came before the Board of Veterans' 
Appeals (Board) from rating decision of the No. Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied claims for service connection for 
chloracne, bilateral hearing loss, tinnitus and a 
cardiovascular disorder; as well as a claim for an increased 
evaluation for PTSD.  The Board in a final Decision issued 
June 1997, granted the veteran's claim for an increased 
evaluation for PTSD, affirmed the denials of service 
connection for a skin disorder and a cardiovascular disorder, 
and remanded the issues of service connection for tinnitus 
and bilateral hearing loss to the RO for further development.  
The requested development was accomplished and these two 
issues are now before the Board for appellate review.


FINDINGS OF FACT

1.  The service medical records are silent as to complaint, 
treatment, or diagnosis of tinnitus or hearing loss.

2.  An April 1998 VA examination diagnosed the veteran with 
tinnitus based on the veteran's complaints.

3.  There is medical evidence of record which links the 
veteran's currently diagnosed tinnitus to acoustic trauma in 
service.

4.  The veteran does have current hearing loss disability in 
both ears diagnosed as sensorineural hearing loss.  

5.  There is no medical evidence that hearing loss in either 
ear manifested to a degree of 10 percent or more within one 
year after separation from service.

6.  There is no medical evidence of record that links the 
veteran's currently diagnosed bilateral sensorineural hearing 
loss to his period of service or any acoustic trauma in 
service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for bilateral tinnitus.  
38 U.S.C.A. §§ 1110, 5107 (West, 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  He 
alleges that his current hearing loss and constant tinnitus 
is the result of acoustic trauma he experienced during his 
service in the Republic of Vietnam as a helicopter crewchief 
and left door gunner.  He was exposed on a day-to-day basis 
to engine noise and gunfire from the six machine guns and 
rockets on board the gunship.  In addition, he recounted a 
specific incident in May 1967 when a rocket mortar inside the 
helicopter was hit by enemy fire and blew up in front of him.

Review of the veteran's DD Form 214, reflects that he had 
active service from April 1965 to April 1968, and that his 
military specialty title was helicopter repairman.  He also 
served approximately one year in the Republic of Vietnam and 
received a Purple Heart.

Review of the veteran's service medical records reveal that 
his hearing was recorded as normal on the enlistment 
examination report dated April 1965.  Results from 
audiometric test reports dated throughout the veteran's 
service, also reflect normal hearing, with no complaint or 
finding of tinnitus.  Treatment records do confirm that in 
May 1967 he was treated for fragment wounds on his left 
forearm, left shoulder and left leg caused by a rocket 
explosion.  However the service separation examination report 
reflects normal hearing on the audiometry test and no 
complaints, findings, or diagnosis of tinnitus.  

VA medical records dated July 1984 show treatment for 
complaints of vertigo but no evidence of any complaint, 
finding, or diagnosis of hearing loss or tinnitus.

In January 1995, the appellant submitted a claim for 
bilateral hearing loss and tinnitus.

The veteran has submitted an audiometry test report dated 
June 1995, and apparently administered by his employer.  This 
audiometry report apparently reflects a bilateral hearing 
loss disability.  It also referenced an earlier audiogram of 
January 1987 which also apparently reflected a bilateral 
hearing loss.  However, the report contained no speech 
recognition test results nor any interpretation of the test 
results obtained and recorded, nor an opinion as to causation 
of the hearing loss.  Furthermore, there is no reference to 
any complaint or medical finding with regard to tinnitus.  

The Board remanded this case in June 1997 to afford the 
veteran a VA audiologic examination and obtain a medical 
opinion as to the relationship, if any, between his prior 
service and his current hearing loss and alleged tinnitus.  

The VA audiological examination report dated April 1998, 
reflected findings of hearing loss disability in both ears.  
It was also noted that the veteran complained of decreased 
hearing acuity and bilateral tinnitus which he attributed to 
heavy noise exposure from helicopter engine noise and 
weaponry fire while in service.  The onset of the tinnitus 
was reportedly 1968.  

On contemporaneous authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:

HERTZ		500		1000		2000		3000		4000

RIGHT		   5		  5		  0		 35		 55

LEFT			 10		  5		  0		 55		 60

Speech recognition score in both the right and left ear was 
96 percent.

As requested, the examiner also provided an opinion as to the 
relationship, if any, of the veteran's prior service to 
current hearing loss disability.  He stated:

The history of acoustic trauma reported 
in [the veteran's] military service could 
have caused a loss of hearing 
sensitivity.  However, the veteran's 
service records indicate that he had 
normal hearing acuity through 4K Hz at 
the time of his separation from service.  
This evidence suggest that [the 
veteran's] loss of hearing acuity in the 
high frequencies occured [sic] following 
his military service.

In a subsequent letter dated June 1998, the Chief of the VA 
Audiology/Speech Pathology Service provided an opinion on the 
etiology of the veteran's complaints of tinnitus.  
Specifically, the opinion stated:  "[The veteran reported a 
history of acoustic trauma from helicopters, gun and 
artillery fire and the explosion of a mortar.  Acoustic 
trauma of this magnitude may have been a factor in the onset 
of his tinnitus.  However, there is insufficient information 
available in his service record to make this determination."


ANALYSIS

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be service-connected if 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Furthermore, entitlement to service connection for impaired 
hearing is subject to the additional requirements of 
38 C.F.R. § 3.385, which provides:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).  

Tinnitus

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

Furthermore, as the Board has found this claim to be well 
grounded, the doctrine of reasonable doubt is applicable in 
this case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the veteran.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102

The Board finds that, based on the evidence of record and the 
doctrine of reasonable doubt, that the veteran's current 
bilateral tinnitus is causally related to his prior service.  
In reaching this decision, the Board notes that the veteran 
was definitely exposed to acoustic trauma in service and that 
there is a medical opinion of record that such acoustic 
trauma may have contributed to his current tinnitus.  
Furthermore, there is no competent (medical) evidence of 
record that the veteran's current tinnitus was not caused by 
acoustic trauma in service.  Therefore, the Board concludes 
that the claim for service connection for tinnitus should be 
granted.


Hearing Loss

Initially, the Board finds that the veteran's current hearing 
acuity does meet the regulatory definition for hearing loss 
disability.  However, the veteran's claim file is devoid of 
any competent evidence establishing that his bilateral 
hearing loss disability either originated during active 
service or is etiologically related to his service or any 
incident thereof.  

The veteran asserts that his current bilateral hearing loss 
disability is etiologically related to his exposure to noise 
in service.  However, the Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As the record lacks competent medical evidence establishing 
that the veteran's bilateral hearing loss disability is due 
to active service, the Board concludes that the veteran's 
claim for service connection is not well-grounded.  
Accordingly, the claim is denied.  38 U.S.C.A. § 7105(d) 
(West 1991).

It is noted that regulations affording the veteran the 
benefit of the doubt, as provided by 38 U.S.C. § 5107(b) and 
38 C.F.R. § 3.102, do not apply where the appellant has not 
submitted a well-grounded claim.  Holmes v. Brown, 10 
Vet.App. 38 (1997).

Although where claims are not well grounded the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
VA fulfilled its obligation under section 5103(a) in the RO's 
statement of the case and the subsequent supplemental 
statement of the case in which the appellant was informed 
that the reason for the denial of his claim was that there 
was no medical evidence to establish a link between the 
current hearing loss disability and prior service.  
Furthermore, by this decision the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make his claim well grounded. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

